DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s remarks and amendments filed on 12/14/2020
Claims 1-23 are pending. 
Claims 1, 10 and 20 are independent. 


Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/14/2020, with respect to the rejection(s) of claim(s) 1- under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Patel et al. (US 2007/0132415) in view of Ho (US 2005/0242767) in view of Hunter (US 2013/0221885).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 6-7, 9-13, 16-17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2007/0132415) in view of Ho (US 2005/0242767) in view of Hunter (US 2013/0221885).

Re claim 1, Patel teaches (Figure 12) a method for controlling a sensorless multi-phase permanent magnet (PM) motor (200) comprising a rotor and a stator (para 39), the method comprising:
sensing (12) a plurality of induced motor terminal voltages from the sensorless multi-phase PM motor while the rotor is spinning to generate an input voltage vector signal from the plurality of induced motor terminal voltages (para 59 and 66-67);
estimating an initial rotor position of the rotor from the transformed voltage vector signal (para 58 and 68); and
initializing at least one or more position detection modules based on said estimated initial rotor position (para 77);
but fails to explicitly teach projecting the input voltage vector signal to generate a transformed voltage vector signal by applying a transformation to the input voltage vector signal to remove DC-offset components from the input voltage vector signal;
wherein said sensing, projecting, estimating, and initializing are performed while a power converter for the sensorless multi-phase PM motor is disabled.
Ho teaches (Figure 1) teach projecting the input voltage vector signal (VD_ERR and VQ_ERR) to generate a transformed voltage vector signal (V_Alpha_COM and V_Beta_COM) by applying a transformation to the input voltage vector signal to remove DC-offset components from the input voltage vector signal (para 18);
Before the effective filing date of the claimed invention, it would have been obvious to one with
(see Ho; para 18).
Patel in view of Ho does not teach or suggest wherein said sensing, projecting, estimating, and initializing are performed while a power converter for the sensorless multi-phase PM motor is disabled.
However, Hunter teaches (Figure 1) wherein said sensing, projecting, estimating, and initializing are performed while a power converter for the sensorless multi-phase PM motor is disabled (para 289-290; “The parameter values can be obtained from the motor manufacturer's specifications or from off-line measurements”).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Patel with that taught by Ho further with that taught by Hunter to provide adaptive parameter adjustment (see Hunter; para 289).

Re claim 2, Patel in view of Ho in view of Hunter teaches the method of claim 1, where projecting the input voltage vector signal to generate the transformed voltage vector signal comprises transforming a 3-phase input voltage vector signal to a 2-phase transformed voltage vector signal comprising an alpha value and a beta value (see Patel; para 76-77; “(V.sub.Alpha.sub.--.sub.sn, V.sub.Beta.sub.--.sub.sn)”).

Re claim 3, Patel in view of Ho in view of Hunter teaches the method of claim 2, where estimating the initial rotor position comprises performing an atan function on a quotient calculated by dividing the alpha value by the beta value (see Patel; para 77).

Re claim 6, Patel in view of Ho in view of Hunter teaches the method of claim 1, where the power converter comprises a multi-phase H-bridge power converter (see Patel; 8, para 63) connected to the (see Patel, 200) for monitoring electromotive force induced voltages on the motor terminals of the sensorless multi-phase PM motor (see Patel, para 63).

Re claim 7, Patel in view of Ho in view of Hunter teaches the method of claim 1, further comprising estimating an initial speed of the rotor based on the transformed voltage vector signal (see Patel; para 77).

Re claim 9, Patel in view of Ho in view of Hunter teaches the method of claim 1, where estimating the initial rotor position comprises using a phase lock loop circuit to generate an estimate of a rotor position angle of the transformed voltage vector signal (para 58 and 68).

Re claim 10, Patel teaches (Figure 12) an electric motor controller comprising:
a voltage measurement circuit (12) for sensing a plurality of induced motor terminal voltages from a sensorless multi-phase PM motor (200) while the rotor is spinning to generate an input voltage vector signal from the plurality of induced motor terminal voltages (para 59 and 66); and
a processor (240) coupled to the voltage measurement circuit to calculate (Fig. 12):
and 
an initial rotor position of the rotor from the transformed input voltage vector signal (para 58 and 68);
but fails to explicitly teach a transformed input voltage vector signal with DC-offset components  removed by applying a transformation to the input voltage vector signal,
where the voltage measurement circuit is configured to sense the plurality of induced motor terminal voltages while a power converter for the sensorless multi-phase PM motor is disabled.
(Figure 1) a transformed input voltage vector signal (VD_ERR and VQ_ERR) with DC-offset components (V_Alpha_COM and V_Beta_COM) removed by applying a transformation to the input voltage vector signal (para 18).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Patel with that taught by Ho to significantly reduce DC offset components (see Ho; para 18).
Patel in view of Ho does not teach or suggest where the voltage measurement circuit is configured to sense the plurality of induced motor terminal voltages while a power converter for the sensorless multi-phase PM motor is disabled.
However, Hunter teaches (Figure 1) where the voltage measurement circuit is configured to sense the plurality of induced motor terminal voltages while a power converter for the sensorless multi-phase PM motor is disabled (para 289-290; “The parameter values can be obtained from the motor manufacturer's specifications or from off-line measurements”).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Patel with that taught by Hunter to provide adaptive parameter adjustment (see Hunter; para 289).

Re claim 11, Patel in view of Ho in view of Hunter teaches the electric motor controller of claim 10, wherein the processor is configured to initialize at least one or more position detection modules based on said estimated initial rotor position (see Patel; para 77).

Re claim 12, Patel in view of Ho in view of Hunter teaches the electric motor controller of claim 10, wherein the processor (see Patel; 240) is configured to project the input voltage vector signal to generate the transformed input voltage vector signal by transforming a 3-phase input voltage vector (see Patel; para 76-77; “(V.sub.Alpha.sub.--.sub.sn, V.sub.Beta.sub.--.sub.sn)”).

Re claim 13, Patel in view of Ho in view of Hunter teaches the electric motor controller of claim 12, wherein the processor is configured to estimate the initial rotor position by performing an atan function on a quotient calculated by dividing the alpha value by the beta value (see Patel; para 77).

Re claim 16, Patel in view of Ho in view of Hunter teaches the electric motor controller of claim 10, where the power converter comprises a multi-phase H-bridge power converter (see Patel; 8, para 63) connected to the multi-phase PM motor (see Patel, 200) for monitoring electromotive force induced voltages on the motor terminals of the sensorless multi-phase PM motor (see Patel, para 63).

Re claim 17, Patel in view of Ho in view of Hunter teaches the electric motor controller of claim 10, where the processor is configured to estimate an initial speed of the rotor based on the transformed voltage vector signal (see Patel; para 77).

Re claim 19, Patel in view of Ho in view of Hunter teaches the electric motor of claim 10, where the processor is configured to estimate the initial rotor position by using a phase lock loop circuit to generate an estimate of a rotor position angle of the transformed voltage vector signal (para 58 and 68).

Re claim 20, Patel teaches (Figure 12) a system for on-the-fly startup of a sensorless multi-phase permanent magnet (PM) motor (200), comprising:
(12) for sensing a plurality of induced motor terminal voltages (para 59 and 66) from the sensorless multi-phase PM motor while the rotor is spinning to generate an input voltage vector signal (Sia, Sib, Sic; para 62-63); and
a windmilling block for estimating an initial rotor position of the rotor (para 58 and 68), comprising:
and
an estimator block for computing an estimated initial rotor position of the rotor from the transformed voltage vector signal (para 58 and 68);
but fails to explicitly teach a transform block for generating a transformed input voltage vector signal  with DC-offset components removed by applying a beta projection transformation to the input voltage vector signal,
wherein the phase voltage measurement block and windmilling block are configured to operate when the rotor is rotating while a power converter for the sensorless multi-phase PM motor is disabled.
Ho teaches (Figure 1) a transform block for generating a transformed input voltage vector signal (VD_ERR and VQ_ERR) with DC-offset components (V_Alpha_COM and V_Beta_COM) removed by applying a beta projection transformation to the input voltage vector signal (para 18).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Patel with that taught by Ho to significantly reduce DC offset components (see Ho; para 18).
Patel in view of Ho does not teach or suggest wherein the phase voltage measurement block and windmilling block are configured to operate when the rotor is rotating while a power converter for the sensorless multi-phase PM motor is disabled.
However, Hunter teaches (Figure 1) wherein the phase voltage measurement block and windmilling block are configured to operate when the rotor is rotating while a power converter for the sensorless (para 289-290; “The parameter values can be obtained from the motor manufacturer's specifications or from off-line measurements”).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Patel with that taught by Hunter to provide adaptive parameter adjustment (see Hunter; para 289).

Re claim 21, Patel in view of Ho in view of Hunter teaches the system of claim 20, where the transform block is configured to project the input voltage vector signal to generate the transformed input voltage vector signal by transforming a 3-phase input voltage vector signal to a 2-phase transformed voltage vector signal comprising an alpha value and a beta value (see Patel; para 76-77; “(V.sub.Alpha.sub.--.sub.sn, V.sub.Beta.sub.--.sub.sn)”).

Re claim 22, Patel in view of Ho in view of Hunter teaches the system of claim 21, wherein the estimator block is configured to estimate the initial rotor position by performing an atan function on a quotient calculated by dividing the alpha value by the beta value (see Patel; para 77).

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2007/0132415) in view of Ho (US 2005/0242767) in view of Hunter (US 2013/0221885) as applied to claim 1 above, and further in view of Wu et al. (US 2012/0217923).

Re claim 5, Patel in view of Ho in view of Hunter teaches the method of claim 1, but fails to explicitly teach where sensing the plurality of induced motor terminal voltages comprises using a resistive voltage divider and a single-ended analog-to-digital converter to observe the plurality of induced motor terminal voltages.
(Figure 1) where sensing the plurality of induced motor terminal voltages comprises using a resistive voltage divider (124, para 45) and a single-ended analog-to-digital converter (122, para 40) to observe the plurality of induced motor terminal voltages (para 40).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Patel with that taught by Ho with that taught by Hunter further with that taught by Wu to efficiently control the motor (see Wu; para 3).

Re claim 15, Patel in view of Ho in view of Hunter teaches the electric motor controller of claim 10, but fails to explicitly teach wherein the voltage measurement circuit comprises a resistive voltage divider and a single-ended analog-to-digital converter to sense the plurality of induced motor terminal voltages.
Wu teaches (Figure 1) wherein the voltage measurement circuit comprises a resistive voltage divider (124, para 45) and a single-ended analog-to-digital converter (122, para 40) to sense the plurality of induced motor terminal voltages (para 40).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Patel with that taught by Ho with that taught by Hunter further with that taught by Wu to efficiently control the motor (see Wu; para 3).

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2007/0132415) in view of Ho (US 2005/0242767) in view of Hunter (US 2013/0221885) as applied to claim 7 above, and further in view of Balazovic et al. (US 2011/0248659).

Re claim 8, Patel in view of Ho in view of Hunter teaches the method of claim 7, but fails to explicitly teach where estimating the initial speed of the rotor comprises using a phase lock loop circuit connected 
Balazovic teaches (Figure 1) where estimating the initial speed of the rotor comprises using a phase lock loop circuit (para 8 and 35; feedback loop) connected to a PI controller (110, para 18) to generate an estimated rotation frequency of the rotor from the transformed voltage vector signal (para 18-19; the voltage command signal is used to generate the initial value .theta.sub.INIT for the angular position .theta..sub.e).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Patel with that taught by Ho with that taught by Hunter further with that taught by Balazovic to determine the position of the motor rotor (see Balazovic; para 2).

Re claim 18, Patel in view of Ho in view of Hunter teaches the electric motor controller of claim 17, but fails to explicitly teach where the processor is configured to estimate the initial speed of the rotor by using a phase lock loop circuit connected to a PI controller to generate an estimated rotation frequency of the rotor from the transformed input voltage vector signal.
Balazovic teaches (Figure 1) where the processor is configured to estimate the initial speed of the rotor by using a phase lock loop circuit (para 8 and 35; feedback loop) connected to a PI controller (110, para 18) to generate an estimated rotation frequency of the rotor from the transformed input voltage vector signal (para 18-19; the voltage command signal is used to generate the initial value .theta.sub.INIT for the angular position .theta..sub.e).
Before the effective filing date of the claimed invention, it would have been obvious to one with
(see Balazovic; para 2).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2007/0132415) in view of Ho (US 2005/0242767) in view of Hunter (US 2013/0221885) as applied to claim 1 above, and further in view of Qian et al. (US 9,614,473).

Re claim 23, Patel in view of Ho in view of Hunter teaches the system of claim 21, but fails to explicitly teach wherein the transform block is configured to generate the transformed input voltage vector signal by applying a transformation selected from the group consisting of a Clarke transformation without a zero component, a Clarke transformation with the zero component neglected, and a beta-projection Clarke transformation.
Qian teaches (Figure 1) wherein the transform block (100) is configured to generate the transformed input voltage vector signal by applying a transformation selected from the group consisting of a Clarke transformation without a zero component (col 4 lines 34-63), a Clarke transformation with the zero component neglected, and a beta-projection Clarke transformation (col 7 lines 25-42).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Patel with that taught by Ho with that taught by Hunter further with that taught by Qian to ensure the motor achieves its maximum speed (see Qian; col 1 lines 48-50).


Allowable Subject Matter
s 4 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846